On the Court’s own motion, appeal, insofar as taken from so *892much of the Appellate Division order as dismissed appellant’s appeal from that portion of the June 7, 1993 decision of the Workers’ Compensation Board that affirmed the November 12, 1991 decision of the Workers’ Compensation Law Judge made upon stipulation, dismissed, without costs, upon the ground that appellant is not a party aggrieved (CPLR 5511); appeal, insofar as taken from so much of the Appellate Division order as dismissed appellant’s appeal from that portion of the June 7, 1993 decision of the Workers’ Compensation Board that affirmed the April 25, 1992 decision of the Workers’ Compensation Law Judge and as affirmed the August 19, 1993 decision of the Workers’ Compensation Board, dismissed, without costs, upon the ground that that portion of the Appellate Division order does not finally determine the proceeding within the meaning of the Constitution. Motion for reargument, etc., denied. [See, 86 NY2d 810.]